DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsuchiya (US 7,045,822).
Regarding independent claim 11, Tsuchiya (‘822) teaches in figure 4B and the corresponding text an organic electroluminescence display device comprising: an electroluminescence element (no number) including a first electrode (28a) and a second electrode (34); an organic layer (31) on the electroluminescence element; and an inorganic layer (32, 33) including a conductive material on the electroluminescence element.
Regarding claim 16, Tsuchiya (‘822) teaches a sealing film (20) on the inorganic layer.
Regarding claim 20, Tsuchiya (‘822) teaches the inorganic layer is transparent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 7,045,822), of record, in view of CN1638546.
Regarding claim 12, Tsuchiya (‘822) teaches all of the claimed limitations except for the organic layer having a first thickness and a second thickness different from the first thickness.
Further regarding claim 12, CN1638546 teaches an organic EL device comprised of, in part, the organic layer (244) having a first thickness and a second thickness different from the first thickness for the purpose of improving the image of the display.
Hence, if would have been obvious to one of ordinary skill at the time the invention was made to use the varying thickness of CN1638546 in the organic device of Tsuchiya for the purpose of improving the image of the display.
Allowable Subject Matter
Claims 1-10 and 15 are allowed.
Claims 13, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record neither shows nor suggest an organic electroluminescence display device comprising: a first electrode; a first organic layer on the first electrode and includes a light-emitting layer; a second electrode on the first organic layer; a second organic layer on the second electrode; and an inorganic layer including a conductive material on the second organic layer. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879